         Case 1:20-cr-00330-AJN Document 289 Filed 05/21/21 Page 1 of 2




                                                                             Haddon, Morgan and Foreman, P.C
                                                                                           Jeffrey S. Pagliuca


                                                                                            150 East 10th Avenue
                                                                                        Denver, Colorado 80203
                                                                               PH   303.831.7364 FX 303.832.2628
                                                                                               www.hmflaw.com
                                                                                         jpagliuca@hmflaw.com


May 21, 2021

VIA ECF

The Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re:    Reply to Government Letter dated May 14 Regarding Proposed Redactions to Ms.
       Maxwell’s May 12, 2021 Letter (DE 283),
       United States v. Ghislaine Maxwell, 20 Cr. 330 (AJN)

Dear Judge Nathan,

       On May 14, 2021, the government requested that Exhibits A and B to Ms. Maxwell’s

May 12, 2021 Letter Response to the Government’s Letters dated May 4, and May 6, 2021

regarding F.R. Crim. P. 17(c) subpoena remain sealed. Ms. Maxwell respectfully disagrees, for

the following reasons:

       Exhibit A, a journal entry, was produced to Ms. Maxwell by Accuser-2 in civil discovery.

The document production was not subject to any protective order and this exhibit was not

produced to Ms. Maxwell by the government. As detailed in Ms. Maxwell’s Response to the

Government’s Letters dated May 4, and May 6, 2021 regarding F.R. Crim. P. 17(c) subpoena,

Accuser-2 has publicly discussed her journal, generally, and this entry specifically. Exhibit B

appears to be a different copy of Exhibit A.

       The government has offered no reason why either Exhibit should remain sealed. The

Exhibits are “judicial documents” presumptively subject to the public access rights under both
         Case 1:20-cr-00330-AJN Document 289 Filed 05/21/21 Page 2 of 2

The Honorable Alison J. Nathan
May 21, 2021
Page 2

the common law and First Amendment. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110,

119 (2d Cir. 2006); Brown v. Maxwell, 929 F.3d 41, 49 (2d Cir. 2019). Ms. Maxwell also

specifically asserts her right to an open and public trial pursuant to the Sixth Amendment. Press-

Enterprise Co. v. Superior Court (Press-Enterprise II), 478 U.S. 1, 7 (1986).

Respectfully Submitted,



Jeffrey S. Pagliuca

CC: Counsel of Record (via ECF)
